Citation Nr: 1219954	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1. Entitlement to service connection for a claimed skin disorder, to include as secondary to in-service exposure to herbicides.

2. Entitlement to service connection for claimed peripheral neuropathy, to include as secondary to in-service exposure to herbicides.




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011. A transcript of this proceeding is on file. 

In June 2011, the Board remanded the Veteran's appeal for additional development of the record.  The case is once again before the Board. 

In June 2011, the Board also observed that the issue of an evaluation in excess of 10 percent for the service-connected colitis had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ). As this matter remains unadjudicated, the Board again refers it to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The currently demonstrated furuncles is shown as likely as not to have had its clinical onset during the Veteran's active service.

2.  The currently demonstrated neuropathies, to include Guillain-Barré syndrome are not shown to be due to Agent Orange exposure, or another event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by recurrent furuncles is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The Veteran's disability manifested by peripheral neuropathy is not due to disease or injury that was incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in December 2008, prior to the initial adjudication of his claim. This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

The December 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, in June 2011, the Board remanded the Veteran's appeal in order to obtain his VA and private treatment records, his records from the Social Security Administration, and schedule him for an examination.  

The record reveals that the AMC requested that the Veteran identify or submit any additional records he might have in June 2011.  His VA medical records and records from the Social Security Administration were obtained and associated with his claims folder. The Veteran was also afforded a VA examination in July 2011. Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Further, the record contains the Veteran's service treatment records, VA medical records, private treatment records, records from the Social Security Administration, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss, the Veteran was provided with a VA examination in July 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. 

Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He exercised the option of a personal hearing and was afforded one in April 2011 as detailed in the Introduction.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia). 38 C.F.R. § 3.309(e).

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2011).  

Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." (Emphasis in the original.)

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted. 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32, 407 (Jun. 12, 2007).

In Combee v. Brown, the United States Court of Appeals for the Federal held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e)), but also must determine whether his current disability is the result of active service under 38 C.F.R. § 3.303(d).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).



III. A Skin Disorder

The Veteran's service treatment records document that he broke out in a rash following an injection in November 1968.  He was diagnosed with plant dermatitis of the hands and arms in May 1969.  The Veteran is also presumed to have been exposed to herbicides based on his service in the Republic of Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii). 

Following his separation from service, the Veteran was diagnosed with acne on his back during a May 1972 VA examination. 

In November 2008, the Veteran stated that he had experienced recurrent rashes since separating from service.  In his April 2009 Notice of Disagreement he reported having "recurring rashes" since his service in Vietnam and that a current rash on his back. 

An October 2009 VA treatment note documents that the Veteran's complaints of intermittent acne on his back and upper legs. 

During the April 2011 hearing, the Veteran testified that skin pustules will appear on his back and occasionally on his arms and legs.  He further stated that these pustules will last for a month and the condition will reoccur three to four times a year.  See the hearing transcript, page 4. 

During a July 2011 VA examination, the Veteran was observed to have no active lesions, but presented photos of two previous lesions.  Based on the description of his skin condition and the photos, the VA examiner diagnosed the Veteran with recurrent furuncles.  

However, because the Veteran's service treatment records did not document any treatment for furuncles and the Veteran did not have any furuncles on examination, the examiner stated that he could not determine whether the Veteran's skin disability was related to his military service without resorting to speculation.  Nevertheless, the examiner observed that the "history provided by the Veteran is consistent with recurrent eruption of furuncles."

As noted, the service treatment records document that the Veteran developed a rash following an injection. While the treatment records do not document the location of the rash or treatment for furuncles per se, the Board notes that the Veteran is competent to testify that he experienced an in-service skin rash on his back. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also finds that the Veteran's credible assertions of recurrent pustules since service and the VA examiner's diagnosis of recurrent furuncles are sufficient for the purpose of establishing a continuity of symptomatology since service.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the Veteran's diagnosed recurrent furuncles at least as likely as not had their clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


IV. Peripheral Neuropathy

The Veteran asserts that he developed peripheral neuropathy as a result of his in-service exposure to herbicides.  See, e.g., the November 2008 claim.  As noted, service connection for acute and sub-acute peripheral neuropathy may be presumptively established as due to herbicide exposure.  

In this case there is clear evidence that the Veteran served in the Republic of Vietnam during the period specified for presumptive exposure to herbicide agents.  However, the peripheral neuropathy, which was not diagnosed until 2008, does not meet the regulatory definition of a transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.

Moreover, the Veteran's peripheral neuropathy does not meet the regulatory requirement that it must be manifest to a degree of 10 percent within one year after the last date on which he performed active military service in the Republic of Vietnam.  

In this case, the Veteran's peripheral neuropathy was not diagnosed until 2008, more than 35 years after he separated from service.  

Thus, the Veteran's diagnosed peripheral neuropathy does not meet either of the regulatory thresholds necessary to qualify for entitlement to service connection for peripheral neuropathy as secondary to herbicide exposure.

The Board recognizes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, when it is determined that a Veteran's disease does not qualify him for presumptive service connection, he is entitled to offer proof that he is entitled to service connection on a direct basis. Combee v. Brown, 34 F.3d 1039 (1994). 

A May 2008 statement from J.D., M.D. reported that the Veteran "developed a severe viral infection with upper respiratory tract symptoms in late January 2008." He subsequently began to experience weakness and impaired balance.  

While diagnosed with polyneuropathy, Dr. J.D. indicated that the Veteran's "clinical picture [was] suggestive of a Guillain-Barré Syndrome." Subsequent treatment reports confirm the diagnosis of Guillain-Barré Syndrome.  See, e.g., a September 2008 letter from Dr. J.D.  

The Veteran was also observed to have weakness in his left hand due to due to "an old injury to the ulnar nerve many years ago, followed by a chainsaw accident where he cut off the tips of the middle three fingers of that hand." See, e.g., the May 2008 statement from Dr. J.D.

The Veteran was afforded a VA examination in July 2011.  After reviewing the claims folder and conducting a clinical examination, the VA examiner stated that the Veteran's acute immune mediated demyelinating polyneuropathy (Guillain-Barré syndrome) was less likely as not caused by or a result of his military service, to include his presumed in-service exposure to herbicides, but was more likely caused by his January 2008 viral infection. 

The examiner explained that there was "very good reason to consider exposure to herbicide as a potential underlying etiology [of] uncertain demyelinating polyneuropathies.  That said, the acute immune-mediated polyneuropathies are classified under the eponym Guillain-Barré Syndrome (GBS).  GBS is an acute monophasic paralyzing illness, usually provoked by a preceding infection."  

The examiner then observed that the Veteran developed a severe viral infection with a fever of 105ºF and upper respiratory tract symptoms in January 2008.  He subsequently developed weakness that increased in severity before leveling off.  As such, by "May 2008 it was apparent that the [Veteran's] symptoms had appeared, plateaued and were improving which was typical for [the] clinical picture of Guillain-Barré Syndrome and acute demyelinating process." 

The VA examiner then concluded that "the preponderance of the evidence" pointed towards the acute viral infection suffered by the Veteran in January 2008 as the antecedent event or trigger for the Veteran's disability. 

The July 2011 VA examiner also noted that the Veteran experiences left ulnar neuropathy that was the residual of a laceration injury that is not service-connected. 

In his September 2009 Substantive Appeal, the Veteran stated that he has had numbness in his legs for many years.  A review of the record indicates that the Veteran began experiencing low back and left leg pain in 1997.  See a May 1997 treatment record from D.H., M.D.  

In this capacity, the Board notes that the VA examiner noted that there was a clinical suggestion of a left S1 radiculopathy as manifested by denervation in the left gastrocnemius which could possibly be related to the Guillain-Barré or more likely was secondary to lumbar disc disease and associated decompression surgery." See also an August 2002 treatment record from Dr. D.H. (documenting the Veteran's lumbar radiculopathy.)

The July 2011 VA examiner then concluded that because the Veteran's disability was "clearly an acute demyelinating polyneuropathy[,] it [was] not likely that the exposure to herbicides in the late 1960s caused this demyelinating process.  Furthermore, the upper respiratory infection with high fevers immediately preceding the onset of motor weakness [was] most likely the triggering factor of the Veteran's most unfortunate manifestations of Guillain-Barré."  

In support of his claim, the Veteran has submitted an April 2011 statement from Dr. J.D. who reported that he "[could not] exclude the possibility that his exposure to Agent Orange had some etiologic role in the development of his neuropathy." 

The Board notes, however, that Dr. J.D.'s opinion is inconclusive as it merely states that he cannot exclude the possibility of a relationship. The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet.App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The Board acknowledges that the Veteran's military occupational specialty was that as a veterinary specialist. Furthermore, during the April 2011 hearing, the Veteran testified that he worked as a respiratory therapist.  While the Veteran has clearly had some medical training, the exact nature of that training is unclear. 

Currently, the record does not indicate that the Veteran has the necessary medical experience or training that would enable him to render a competent opinion as to the etiology of his Guillain-Barré syndrome, ulnar neuropathy or S1 radiculopathy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.)  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, the record indicates that the Veteran was first diagnosed with polyneuropathy in May 2008, more than three decades after he separated from service.  Moreover, the Veteran himself does not appear to contend that he experienced continuing symptomatology of this disease after service.  

In view of the foregoing, the Board finds that continuity of symptomatology after service has not been demonstrated.  As a result, the third Shedden has not been demonstrated, and the claim fails on this basis.

In conclusion, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy, to include as secondary to in-service exposure to herbicides.  The benefit sought on appeal is accordingly denied.



ORDER

Service connection for recurrent furuncles is granted. 

Service connection for peripheral neuropathy is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


